DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ reply filed on November 21, 2022 and wherein the Applicant has canceled claims 9-13 and see the title Response to Applicant’s Reply as set forth below.
In virtue of this communication, claims 1-8, 14-19 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
The Applicant’s reply filed on November 21, 2022, to the Election/Restriction Requirement set forth in the previous Office Action mailed on September 19, 2022, has been acknowledged herein and wherein the Applicant has elected Group I, claims 1-8, 14-19, figure 6, for prosecution on merits and canceled Group II, claims 9-13 from further consideration on the merits pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Because the Applicant in the Remarks of the Reply filed on November 21, 2022 did not distinctly and specifically point out the supposed errors in the restriction requirement and the Applicant canceled claims 9-13, the election has been treated as an election without traverse (MPEP §818.03(a)).

Specification
Specification reads in ABSTRACT: “Implementations are directed to determining an audio delay, of a computing device, by causing an audio data stream to be transmitted to the computing device via a wireless communication channel. The computing device causes audio output generated using the audio data stream to be rendered via speaker(s). The rendered audio output is captured via microphone(s), and the audio delay determined by comparing the captured audio output with the audio data stream. A delay audio segment can be appended to an additional audio data stream transmitted to the computing device, where the length of the delay audio segment is determined using the audio delay. A noise reduction technique can additionally or alternatively be adapted based on the audio delay. Implementations are additionally or alternatively directed to determining if an audio data stream transmitted to a computing device for rendering through speaker(s) driven by the computing device—is actually being rendered.” which is not Group I the Applicant elected for prosecution on the merits, but rather Group II, claims 9-13 drawn to a nonelected invention and the Applicant has canceled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 14-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “the vehicle computing device to render audible output via one or more vehicle speakers that are driven by the vehicle computing device …”, i.e., the “audible output” would be generated by “one or more vehicle speakers” “driven by the vehicle computing device”, and claim 1 further recites “wherein the audible output is generated by the vehicle computing device based on at least part of the audio data stream” which is confusing because it is unclear whether “audible output” is generated by “one or more vehicle speakers” “driven by the vehicle computing device” or is generated “by the vehicle computing device” and it is unclear whether “vehicle computing device” is to “generate the audible output” or to drive “one or more vehicle speakers” which generate “audible output” and thus, renders claim indefinite. Claims 2-8 are rejected due to the dependencies to claim 1. Note: the claimed “audible output via one or more vehicle speakers that are driven by the vehicle computing device”, i.e., “audible output” is generated by “one or more vehicle speakers” would be considered in order to apply prior arts for examination.
Claim 14 is rejected for the at least similar reasons described in claim 1 above since claim 14 recited the similar deficient features as recited in claim 1. Claims 15-19 are rejected due to the dependencies to claim 14.
Claim 4 further recites “wherein detecting the invocation comprises detecting occurrence of an invocation phrase in audio data captured via at least one microphone of the computing device”, i.e., “detecting occurrence of an invocation phrase in audio data captured via … microphone of the computing device” is after “audible output” generated by “one or more vehicle speakers” or after “transmitting the audio data stream”, but the parent claim 3 recites “the invocation causes the automated assistant client to transition from a first state to a second state; wherein causing the computing device to transmit the audio data stream to the vehicle computing device of the vehicle is responsive to detecting the invocation”, i.e., “detecting an invocation of …” occurs before “transmit the audio data stream to the vehicle computing device” which is conflicting each other because it is unclear whether “detecting an invocation of “ including “detecting occurrence of an invocation phrase in audio data captured via at least one microphone of the computing device” occurs before “transmit the audio data stream” so that no “audio data captured via at least one microphone of the computing device” or after “transmit the audio data stream” so that “microphone” has a chance to catch “audio data” and thus, renders claim indefinite. Note: It appears to be a chicken-egg or egg-chicken issue.
Claim 17 is rejected for the at least similar reason as described in claim 4 above because claim 7 recites the similar deficient feature as recited in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rokusek et al. (US 20070281648 A1, hereinafter Rokusek).
Claim 1: Rokusek teaches a method (title and abstract, 1-17, method steps in fig. 2-5 and executed in a system in fig. 1) implemented by one or more processors (including processor 160, a transceivers, etc., in fig. 1), the method comprising: 
causing a computing device (hands-free adapter 150 in fig. 1, via a call session, para 17) to transmit, via a communication channel (a channel carrying audio signals 189 in fig. 1, para 14), an audio data stream (including e.g., incoming audio information and alert signals received from mobile phone 120, para 14) to a vehicle computing device of a vehicle (FM receiver 192 of motor vehicle, para 3), 
wherein transmitting the audio data stream causes the vehicle computing device to render audible output via one or more vehicle speakers (transmitted to loudspeakers 194, 196 of the FM radio system 190, para 14; to be detected by a microphone, para 10; in a form of audio artifacts such as echo return loss and echo tail length, para 20) that are driven by the vehicle computing device (the loudspeakers 194, 196 driving by the FM receiver 192 in fig. 1, such as amplifier, para 14) when the vehicle computing device is in a communication channel mode (e.g., FM transmitter mode, para 15), and wherein the audible output is generated by the vehicle computing device based on at least part of the audio data stream (e.g., audio signals driving the FM radio speakers 194, 196, para 25); 
determining whether the audible output is captured by at least one microphone within the vehicle (the vehicle FM radio including FM receiver 192 may be on or off, para 2; causing relative amount of echo return loss and echo tail length to be measured at steps 263, 266, para 23-26; and at steps 363, 366 in fig. 3, para 31-33 and judged at steps 263, 266 and steps 363, 366 in figs. 2-3), 
in response to determining that the audible output is captured by the at least one microphone within the vehicle (YES at both steps 263, 266, i.e., the hands-free adapter 150 in FM transmitter mode or FM receiver at an on state, and allow sound outputted from speakers 194, 196, para 23): 
causing the computing device to transmit an additional audio data stream to the vehicle computing device via the communication channel for rendering of the additional audio data stream, by the vehicle computing device, via the one or more vehicle speakers (the FM radio including FM transmitter 180 and FM receiver 192 being determined properly set and sending future audio signals to the FM transmitter only at step 270 in fig. 2, para 23), and 
in response to determining that the audible output is not captured by the at least one microphone within the vehicle (anyone of steps 263, 266 being NO and check if the hands-free adapter is not in transmitter mode at step 220 or or FM receiver at an off state): 
causing the additional audio data stream to instead be rendered at one or more alternative speakers, wherein the one alternative speakers are within the vehicle but are not the one or more vehicle speakers driven by the vehicle computing device (speaker 177 on the hands-free adapter is only one to be fed with future audio signals at step 230 in fig. 2, other than the loudspeakers 194, 196, para 28; the hands-free adapter powered by plugin cigarette lighter port, para 36; and thus, the hands-free adapter is inherently within the vehicle).
However, Rokusek does not explicitly teach more alternative speakers.
An Official Notice is taken that a vehicle adapter having at least two loudspeakers and powered by plug into a cigarette lighter port of a vehicle is notoriously well-known in the art for improving sound quality within the vehicle by providing stereo sound effects. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the at least two loudspeakers of the vehicle adapter, as taught by the well-known in the art, to the alternative speaker in the method, as taught by Rokusek, for the benefits discussed above.
Claim 2: Rokusek further teaches, according to claim 1 above, wherein the one or more alternative speakers are of the computing device (the speaker 177 on the hands-free adapter 150 in fig. 1).
Claim 3: Rokuset further teaches, according to claim 1 above, detecting an invocation of an automated assistant client of the computing device (detecting a ring signal indicating a incoming call, para 19 or detecting a user’s setting of the local FM radio on or off by steps 220, 320 in figs. 2-3), wherein the invocation causes the automated assistant client to transition from a first state to a second state (triggering a repeating audio alert used for performing tests for various audible artifacts in step 245, para 20, i.e., inherently into a testing mode or determining whether the audio signals is routed to the loudspeaker 177 only or loudspeakers 194, 196 only, or both via the measurement of echo return loss and tail length at steps 240, 340); wherein causing the computing device to transmit the audio data stream to the vehicle computing device of the vehicle is responsive to detecting the invocation (transmitting the ringtone from the mobile device 120 to the speaker 194, 196 via the hands-free adapter 150, para 21 and the discussion in claim 1 above or routing the audio signals to the vehicle speakers 194, 196 only if the detected FM radio is on at step 270, 370, 230 through step 320 in figs. 2-3).
Claim 7: Rokusek further teaches, according to claim 1 above, wherein the at least one microphone within the vehicle includes at least one microphone of the computing device (the microphone 175 of the hands-free adapter 150 within the vehicle and powered by the cigarette lighter adapter of the vehicle, para 36).

Claims 4-6, 8, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rokusek (above) and in view of George (US 20090298474 A1).
Claim 14: Rokusek teaches all the elements of claim 14, according to claim 1 above, including a mobile phone device (a mobile phone kits, para 1, including mobile phone 120, and handsfree adapter in fig. 1) comprising memory storing instructions (computer program code stored in tangible media, e.g., floppy diskettes, CD-ROMs, hard drives, etc., para 41); one or more processors (including processor 160, wireless transceivers 123, etc., in fig. 1) executing the stored instructions (executing the computer program code, para 41) to perform the method of claim 1.
However, Rokusek does not explicitly teach wherein the mobile phone device is a smartphone.
George teaches an analogous field of endeavor by disclosing a smartphone (title and abstract, ln 1-17, a mobile computing device as a smartphone having a speaker in fig. 1-2, para 11; details in fig. 4) comprising memory storing instructions (memory 410 containing computer program instructions, para 92); one or more processors (including processor 160, wireless transceivers 123, etc., in fig. 1) executing the stored instructions (executing the computer program code, para 92) to communication with vehicle system (104 in fig. 1) for benefits of achieving an efficient control and communication in a safer manner by converting a text message such as email to an acoustic sounds for a vehicle driver (para 10) and expending vehicle functionalities (para 12, 15) and by utilizing rich computation capabilities of the smartphone (para 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the smartphone, as taught by George, to the computing device in the method, as taught by Rokusek, for the benefits discussed above.
Claim 4: Rokusek teaches all the elements of claim 4, according to claim 3 above, including detecting the invocation (e.g.. a ring signal indicating a incoming call, para 19 and discussion in claim 1 above), except detecting occurrence of an invocation phrase in audio data captured via at least one microphone of the computing device.
George teaches an analogous field of endeavor by disclosing a method implemented by one or more processors (title and abstract, ln 1-17 and method steps in figs. 3A-3B) and wherein detecting an occurrence of an invocation phrase in audio data captured by at least one  interface of a computing device (detecting a voice command as control directive 206 transmitted from the vehicle message application module 120 of a vehicle system 104 to the message application module 110 of the smartphone and converted to the text command for controlling the element 110 of the smartphone and the module 120 of the vehicle system 104; e.g., the phrase “compose mail”, “respond to mail”, or “forward mail”, para 68) for benefits of improving the vehicle audio system functionality, safety, and efficiency by accepting telephone call, user’s message and reproducing the call conversation and readout message audibly (para 3, 10, for a legacy vehicle systems, para 35, 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein detecting the occurrence of the  invocation phrase in audio data captured via at least one interface of the computing device, as taught by George, to detecting the invocation of an automated assistant client of the computing device in the method, as taught by Robusek, for the benefits discussed above.
Claim 5: the combination of Robusek and George further teaches, according to claim 3 above, wherein detecting the invocation comprises: detecting the invocation based on receiving, from a vehicle interface device over an additional communications channel, an indication of the invocation (Robusek, the repeated measurement and check of the audio signals either emitted by the speaker 177 and/or the speakers 194, 196 in fig. 2 at steps 263, 266, 363, 366, in figs. 2-3, and George, based on receiving the voice command through the vehicle microphone, para 33), wherein the vehicle interface device transmits the indication of the invocation responsive to user interaction with a hardware interface element or responsive to detecting occurrence of an invocation phrase in audio data captured via at least one microphone of the vehicle interface device (via the microphone 175 of the adapter and performing measurement at the hands-free adapter 150 in fig. 1 and George, via the second communication channel 108-2between the smartphone 102 and the vehicle system 104 in fig. 1; response to the user’s voice command received via the vehicle microphone, para 33 and the discussion in claim 4 above).
Claim 6: the combination of Robusek and George further teaches, according to claim 1 above, wherein causing the computing device to transmit the audio data stream to the vehicle computing device is responsive to user interface input directed to an automated assistant client of the computing device (Robusek, the FM radio including FM transmitter 180 and FM receiver 192 being determined properly set and sending future audio signals to the FM transmitter only at step 270 in fig. 2, para 23 and George, via the voice command inputted of a user, inputted from a vehicle microphone, para 33; the voice command included in a control directive and received by the smartphone via a second communication channel 108-2 in fig. 1 so that the incoming call from the smartphone or user’s message from the vehicle are converted to speech signal via the vehicle message control module 122 and speech synthesis module 124 and transmitting the converted speech signal as audio information 208 to the vehicle audio system for reproduction, para 46-47), and further comprising: 
transmitting, to a remote server device (George, the smartphone as the remote server device with respect to the vehicle audio system in fig. 1), a request (George, voice command transmitted in the second communication channel 108-2 from the vehicle input/output interface module 150, para 33-34) that includes the user interface input and/or additional data based on the user interface input (including the user’s choice either by the voice command or button input, para 33); and receiving the additional audio data stream from the remote server device responsive to transmitting the request (George, based on user’s response of “accept call” button to the ring tone to handle a telephone call, para 42 or voice command “compose mail”, “respond to mail”, or forward mail” which is converted to message control directives and forward to the smartphone in fig. 1, para 68); wherein transmitting the audio data stream to the vehicle computing device occurs prior to receiving an entirety of the additional audio data stream from the remote server device (Robusek, a loop in figs. 2-3 and wherein the loop performs transmitting audio signal to the vehicle FM receiver 192, measuring the echo return loss and echo length, check whether the hands-free adapter mode is in transmission mode or transmission off mode, and determining a route of the audio signals to either speaker 177, or speakers 194, 196 at steps 220, 320 of the loop and George, by answering a ring tone of a remote telephone call through the voice command inputted to the vehicle microphone and converted to the control directives and forwarding the converted control directives comprising the voice command to the smartphone, the telephone call conversation is set and the far-end voice of the conversation of the telephone call is continuously to forward from the smartphone to the vehicle audio system for reproduction, para 41-42, thus, streaming the far-end voice to the vehicle audio system for reproduction is inherency, i.e., real time, other than recording all the conversation and forwarding entire far-end voice in the telephone call to the vehicle audio system for reproduction).
Claim 8: the combination of Robusek and George further teaches, according to claim 1 above, determining a temporal indication indicating a time an automated assistant client caused the computing device to transmit, via the communication channel, the audio data stream to the vehicle computing device of the vehicle (Robusek, e.g., loudspeaker echo tail length measured at the adapter at step 266 in fig. 2, para 20-23, or FM transmitter echo tail length measured, and thus, a start of the FM transmitter echo tail is inherently determined for measuring the FM transmitter echo tail length); 
determining a current temporal indication indicating a current time (Robusek, loudspeaker and FM transmitter echo tail length measured at step 266, or inherently to determining an end time point for measuring the loudspeaker and FM transmitter echo tail length); 
determining a difference between the current temporal indication and the temporal indication (Robusek, a difference between the loudspeaker and FM transmitter echo tail length and the loudspeaker echo tail length at step 266, para 23 or the loudspeaker and FM transmitter echo tail length is inherently a different between the starting point and the end point measured above); 
in response to determining the difference between the current temporal indication and the temporal indication exceeds a threshold value (Robusek, YES, the length difference is greater than echo tail length threshold at step 266 in fig. 2, para 23): 
causing the automated assistant client of the computing device to transmit, via the communication channel, a second audio data stream to the vehicle computing device of the vehicle (Robusek, at step 270 in fig. 2, para 23), 
wherein transmitting the second audio data stream causes the vehicle computing device to render additional audible output via the one or more speakers of the vehicle computing device when the vehicle computing device is in the communication channel mode (Robusek, sending future audio signals to the FM transmitter 180 only at step 270 for audio signal reproduction via the vehicle loudspeakers 194, 196 in fig. 1, para 24-25), and 
wherein the additional audible output is generated by the vehicle computing device based on at least part of the second audio data stream (Robusek, the audio signals reproduction is based on the received FM signal at FM receiver 192 paired to the FM transmitter 180 in fig. 1, para 29); 
determining whether the additional audible output is captured by the at least one microphone within the vehicle (Robusek, via checking whether the adapter still in FM transmitter mode or FM transmitter status is turned on, para 28-29); 
in response to determining the additional audible output is captured by the at least one microphone within the vehicle (Robusek, YES after step 320 in fig. 3): 
causing the computing device to transmit a third audio data stream to the vehicle computing device via the communication channel (Robusek, at step 342 in fig. 3, para 30), and 
in response to determining the additional audible output is not captured by the at least one microphone within the vehicle (Robusek, NO after step 320 in fig. 3), causing third audible output to be rendered at the one or more alternative speakers (Robusek, sending the audio signal to loudspeaker 177 only at step 230 from the NO after step 320 in fig. 3).
Claim 15: the combination of Robusek and George further teaches, according to claim 14 above, wherein the at least one microphone within the vehicle comprises a smartphone microphone of the smartphone (Robusek, microphone 175 of the hands-free adapter 150 of the mobile phone kits in fig. 1 and George, the mobile computing device such as a smart phone, para 9 and inherency, the smart phone has a microphone for capturing environment sound including user’s sound).
Claim 16 has been analyzed and rejected according to claims 14, 3 above.
Claim 17 has been analyzed and rejected according to claims 16, 4 above.
Claim 18 has been analyzed and rejected according to claims 16, 5 above.
Claim 19 has been analyzed and rejected according to claims 14, 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654